    Case 1:18-cv-05639-PKC-VMS Document 24 Filed 03/22/19 Page 1 of 3 PageID #: 99


    manatt                                                                                            Brian Turoff
                                                                                     Manatt, Phelps & Phillips, LLP
                                                                                       Direct Dial: (212) 704-1983
                                                                                     E-mail: BTuroff@manatt.com




     March 22, 2019

     VIA ECF
     Honorable Pamela K. Chen
     U.S. District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, N.Y. 11201

             Re:       Lopez, et al. v. Pronto Pizza, et al.
                       Index no. 1:18-cv-05639

     Dear Judge Chen:

            We are counsel to defendants in the above-referenced matter, Pronto Pizza 02 LLC (d/b/a
     Pronto Pizza), Pronto Pizza 03 LLC (d/b/a Pronto Pizza), Kash Miftari, Dashnor Dash Miftari,
     and Besnik Stevie Miftari (collectively, “Defendants”). We write pursuant to Your Honor’s
     Individual Practices to request a pre-motion conference prior to filing a motion to dismiss under
     Fed. R. Civ. P. 12(b)(6).

             In this case, Plaintiffs Jose de Jesus Roque Lopez and Bonifacio Bartolo Justo
     (collectively, “Plaintiffs”) allege that all Defendants have violated the Fair Labor Standards Act
     (“FLSA”) and New York Labor Law (“NYLL”) by failing to (1) pay minimum wage (Counts I
     and III); (2) pay overtime (Counts II and IV); (3) pay “spread of hours” (Count V); (4) provide
     certain notices and wage statements (Counts VI and VII); and (5) reimburse Plaintiffs for
     purchasing “tools of the trade” (Count VIII).

             As explained below, the claims against defendants Dashnor Dash Miftari (“Dash
     Miftari”), and Besnik Stevie Miftari (“Stevie Miftari”) must be dismissed because Plaintiffs have
     failed to plausibly allege that either of these individuals is an “employer” under the FLSA or
     NYLL. Further, Count VIII must be dismissed against as all Defendants, because Plaintiffs have
     failed to allege a plausible claim for unreimbursed “tools of the trade.”

     All Claims Against the Individual Defendants Must Be Dismissed

            Only an employer may be held liable for FLSA and NYLL violations. Coley v.
     Vannguard Urban Imp. Ass'n, Inc., 2014 WL 4793825, at *2 & n.5 (E.D.N.Y. Sept. 24, 2014)
     (Chen, J.). To determine whether an individual is an “employer” under the FLSA and NYLL,
     the Court considers the “economic realities” of the relationship, evaluating whether the alleged
     employer “(1) had the power to hire and fire employees, (2) supervised and controlled employee




                   7 Times Square, New York, New York 10036 Telephone: 212.790.4500 Fax: 212.790.4545
Albany | Chicago | Los Angeles | New York | Orange County | Palo Alto | Sacramento | San Francisco | Washington, D.C.
Case 1:18-cv-05639-PKC-VMS Document 24 Filed 03/22/19 Page 2 of 3 PageID #: 100
 manatt
 Honorable Pamela K. Chen
 March 22, 2019
 Page 2


 work schedules or conditions of employment, (3) determined the rate and method of payment,
 and (4) maintained employment records.” Id. at * 3.

         However, it is well-settled that merely alleging these factors in a conclusory manner does
 not plausibly allege “employer” status. See, e.g., Shi Ming Chen v. Hunan Manor Enter., Inc.,
 2018 WL 1166626, at *8 (S.D.N.Y. Feb. 15, 2018) (dismissing individual claims under NYLL
 and FLSA where plaintiff alleged the individual “(1) had the power to hire and fire employees,
 (2) supervised and controlled employee work schedules or conditions of employment, (3)
 determined the rate and method of payment, and (4) maintained employee records,” because
 “[t]his mere boilerplate recitation of the Carter factors is plainly insufficient ‘to raise plaintiffs’
 right to relief above a speculative level with respect to that individual’s liability as an
 employer’”) (citation omitted). Further, conclusory allegations that an individual defendant is an
 “owner” of the business where a plaintiff worked do not state a claim for individual liability.
 See, e.g., Coley, 2014 WL 4793825, at *3 (“‘Evidence that an individual is an owner or officer
 of a company, or otherwise makes corporate decisions that have nothing to do with an
 employee’s function, is insufficient to demonstrate ‘employer’ status.’”).

         Here, Plaintiffs allege in boilerplate fashion that the economic realities factors are
 satisfied as to each of the individual defendants (Am. Compl. ¶ 41; see also id. 11-13, 31-33),
 and that each is an “owner” of the restaurants where Plaintiffs allegedly worked. (Id. ¶ 3, 35-
 37.)1 This is plainly insufficient, particularly after Plaintiffs have already had an opportunity to
 amend their Complaint.

         In their Amended Complaint, Plaintiffs have added a handful of allegations specific to
 each of the individual defendants, which do little more than parrot the above-noted factors (id. ¶¶
 4-10). These allegations further demonstrate why defendants Dash and Stevie Miftari should be
 dismissed.2 For instance, with respect to Dash Miftari, Plaintiffs allege only that he went to the
 businesses two to three times per week “and issued orders to Plaintiffs regarding which tasks to
 perform and how to perform them.” (Am. Compl. ¶ 10.) Read generously, even after amending
 their Complaint, Plaintiffs are able to allege with respect to Dash Miftari just one of the
 economic realities factors (controlling conditions of employment), the reasonable implication
 being that none of the other factors apply to him. (Otherwise, Plaintiff would have included
 1
   To the extent that Plaintiffs are attempting to assert individual liability based on a corporate “veil piercing” theory
 (see Am. Compl. ¶ 40), Plaintiff’s allegation that “on information and belief” the Individual Defendants operated the
 defendant corporations as “alter egos,” coupled with a conclusory recitation of some (though not all) factors related
 to piercing the corporate veil, fails to state a plausible veil-piercing claim under Fed. R. Civ. P. 12(b)(6). See In re
 S. African Apartheid Litig., 617 F. Supp. 2d 228, 274 (S.D.N.Y. 2009) (dismissing veil-piercing claim where the
 plaintiff “failed to allege any of the ten factors ordinarily applied to an alter ego inquiry in more than a conclusory
 manner”).
 2
  Although Defendants are not seeking dismissal of Kash Miftari under Rule 12(b)(6), discovery will prove that he is
 also not an “employer” under the FLSA and NYLL, and should ultimately be dismissed from this case.
Case 1:18-cv-05639-PKC-VMS Document 24 Filed 03/22/19 Page 3 of 3 PageID #: 101
 manatt
 Honorable Pamela K. Chen
 March 22, 2019
 Page 3


 those allegations in their Amended Complaint.) Such allegations fail to state a claim against
 Dash Miftari. See, e.g., Jian Ping Lin v. Monda Window & Door Sys., Inc., 2018 WL 4403384,
 at *4 (E.D.N.Y. Aug. 7, 2018) (plaintiff who alleged that only one of the economic realities
 factors was met (i.e., the defendant terminated plaintiff’s employment) failed to state a claim for
 individual liability under the FLSA and NYLL), report and recommendation adopted, 2018 WL
 4388450 (E.D.N.Y. Sept. 14, 2018). Plaintiffs’ “new” allegations are similarly thin with respect
 to Stevie Miftari, and likewise fail to state a claim for “employer” liability against this defendant.
 (See Am. Compl. ¶¶ 6-9).

 Accordingly, because Plaintiffs have failed to plausibly allege that Dash Miftari and Stevie
 Miftari were their “employer” under the FLSA and NYLL, all claims against them should be
 dismissed.

 Count VIII (Reimbursement for “Tools of the Trade”) Must be Dismissed

         In Count VIII, Plaintiffs allege that Defendants “required Plaintiffs to pay, without
 reimbursement, the costs and expenses for purchasing and maintaining equipment and ‘tools of
 the trade’ required to perform their jobs, further reducing their wages in violation of the FLSA
 and NYLL below the minimum wages and overtime rates.” (Am. Compl. ¶134.) However, the
 Complaint does not allege that Plaintiff Bartolo was required to purchase (or did purchase) any
 item for his job. Count VIII must therefore be dismissed as to this Plaintiff.

         With respect to Plaintiff Roque, the Complaint alleges only that he was required to
 purchase “six shirts, eight pairs of pants, thirty pairs of shoes, and thirty hats.” (Id. ¶ 64.)
 However, under both the FLSA and NYLL, “ordinary wardrobe items” are not considered “tools
 of the trade,” Cocoletzi v. Fat Sal's Pizza II, Corp., 2019 WL 92456, at *7 (S.D.N.Y. Jan. 3,
 2019), and courts routinely dismiss tools-of-the-trade claims premised on similar allegations.
 See, e.g, Hernandez v. Spring Rest Grp., LLC, 2018 WL 3962832, at *4 (S.D.N.Y. Aug. 17,
 2018) (dismissing tools-of-the-trade claim where plaintiffs alleged he was required to purchase
 “5 pairs of pants and 5 shirts per year” but did not detail whether these items “consist of ordinary
 wardrobe items . . . or specially-made clothing items” or “how much the purchase and
 maintenance of their uniforms cost them or how these costs relate to their weekly wage’”).

        We thank the Court for its time and attention to this matter.

                                                Respectfully submitted,

                                               /s/ Brian S. Turoff

                                                Brian Turoff
